DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
As admitted by applicant in remarks submitted in page 6 under “allowable subject matter” heading, it appears that new claim 21 is duplicate as original claim 11, and new claim 22 is duplicate as original claim 13.  
Thus, Claim 11 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 21, and Claim 13 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 22. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).   As a reminder, according to 37 CFR 1.75, which recites in part; “Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.”
Based on above, for the sake of overcoming above objections, Examiner suggests to cancel claims 11 and 13 (in view of new claims 21 and 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-8, 10, 12, and 14-20 rejected under 35 U.S.C. 103 as being unpatentable over Cuno (FR 2777970A1, hereinafter referred to as “Cuno”) in view of Fouqueray (US 20120174343, hereinafter referred to as “Fouqueray”).
Regarding claim 1, Cuno discloses a clamping collar (Fig. 2, English translation copy, page 2 at line 16, clamp collar) comprising a metal belt (Figs 1 and 2, metal ribbon 1) carrying a protruding lug in the vicinity of a first end and a hook in the vicinity of a second end (Figs 1, 2, 5, 7 and 9, lug (inclined surface 14 of second branch 12) and hook (7, 8)) at two ends of metal ribbon 1), the hook (7, 8) comprising a front wall (Fig. 1, front face 13) and a common part (Fig. 6, first attachment segment 7), said common part (7) extending rearwardly from said front wall up to an area of connection of the hook to the second end of the belt (Figs 1, 2 and 6,  7 extending from 13 to end of hook 7,8 at clamping wall 4, connecting to ribbon 1), the front wall being intended to be retained behind the lug while the hook is hooked on the lug to keep the collar in the clamped state (Figs 2, 9 and 10, clamped state, front wall 13 behind lug 14, while hook 7,8 is hooked on 14 of 12), the common part (7) linking the front wall to the belt (Fig. 1) and comprising a gripping surface protruding radially outwardly (Fig. 3, surface 15 at 7 extending left and right radially outward).
However Cuno fails to disclose the common part including two lateral borders, said lateral borders extending axially on either side of the gripping surface by being radially set back from the gripping surface, the lateral borders being linked to the end of the belt in the continuity of the latter, without radial folds and presenting, with respect to a plane tangent to the outer circumferential surface of the belt in an area of attachment of the hook to said circumferential surface, an inclination comprised between 5° and 60°. 
However, Fouqueray teaches the common part (Figs 4a and 5, hook 114) including two lateral borders (Figs 4a and 5, side fractions 115B and 115C), said lateral borders extending axially on either side of the gripping surface (Figs 3, 5, and 6, slanted vertical surface of 114 connecting to 115A, 115B, 115C, see Fig. 4A, 115B and 115C extending axially on either side of slanted vertical surface of 114) by being radially set back from the gripping surface, the lateral borders being linked to the end of the belt in the continuity of the latter (Figs 3 and 4A), without radial folds (Fig. 1, 15B linked to belt 16; referring to annotated version of Fig. 1 presented by applicant in previous remarks, as reproduced herein below, only one singular radial fold is taught by embodiment of Fig. 1,  rather than multiple radial folds as taught in Fig. 3 of Fourquery, which therefore reads on the feature “without radial folds” of claim 1, note: “without radial folds” as expressly recited in claim 1 is patentably different from claim language of “without any radial fold”).                                                

    PNG
    media_image1.png
    549
    612
    media_image1.png
    Greyscale
 
and presenting, with respect to a plane tangent to the outer circumferential surface of the belt in an area of attachment of the hook to said circumferential surface, an inclination comprised between 5° and 60° (Fig. 1, the inclined surface 14 at 14’ appears to be inclined and slanted upward with respect to plane tangent to in area of attachment of hook 15 to circumferential surface of 16B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cuno by Fouqueray based on the rationale that the set of hook and lug structures for detachable secure locking of the clamping collar provided by Fougueray offers improvement over Cuno by having V-shaped wall for the lug, while front wall of the hook has matching V-shape, as discussed in [0007], [0008] and [0010], so as to improve upon distribution of tightening force, and strength of tightening and avoiding risk of untimely unhooking. 
Regarding claim 2, Cuno discloses wherein the gripping surface extends over a width comprised between 20% and 70%, of a width of the common part of the hook, said widths being measured axially (Fig. 3, surface 15 at 7 extending left and right radially outward about 35% of total width of 7).
Regarding claim 3, Cuno discloses wherein the gripping surface extends over a width comprised between 30% and 50% of a width of the common part of the hook, said widths being measured axially (Fig. 3, surface 15 at 7 extending left and right radially outward about 35% of total width of 7). 
Regarding claim 4, Cuno discloses wherein the gripping surface is formed at the rear of a boss of the common part (Figs 2, 6 and 8, surface 15 at rear of protruded boss of 7).
Regarding claim 6, Cuno discloses wherein the boss covers a width comprised between 20% and 70% of a width of the common part of the hook, said widths being measured axially (Fig. 3, surface 15 of boss at 7 extending left and right radially outward about 35% of total width of 7, Figs 2, 6 and 8, boss in middle of 7).
Regarding claim 7, Cuno discloses wherein the boss covers a width comprised between 30% and 50% of a width of the common part of the hook, said widths being measured axially (Fig. 3, surface 15 of boss at 7 extending left and right radially outward about 35% of total width of 7, Figs 2, 6 and 8, boss in middle of 7).
Regarding claim 8, Cuno fails to disclose wherein the front wall has at least one stiffening rib.  However, Fouqueray teaches wherein the front wall has at least one stiffening rib ([0011] lines 1-2, front wall has stiffening rib).
Regarding claim 10, Cuno fails to disclose wherein the lateral borders are substantially planar. 
However, Fouqueray teaches wherein the lateral borders are substantially planar  (Fig 4a, portion of lateral borders/side fractions 115B and 115C are substantially planar).
Regarding claim 12, Cuno fails to disclose wherein the lateral borders have, with respect to the plane tangent to the outer circumferential surface of the belt in the area of attachment of the hook to said circumferential surface, an inclination comprised between 10° and 40°.  
However, Fouqueray teaches wherein the lateral borders have, with respect to the plane tangent to the outer circumferential surface of the belt in the area of attachment of the hook to said circumferential surface, an inclination comprised between 10° and 40° (Fig. 1, the inclined surface 14 at 14’ appears to be inclined and slanted upward with respect to plane tangent to surface of belt  in area of attachment of hook 15 to circumferential surface of 16B, referring to Fig. 4A, portion of side portions 115B and 115C are substantially parallel to inlned surface 14 at 14’, thus 115B and 115C appeared to inclined more than 10 degrees).  
Regarding claim 14, Cuno fails to disclose wherein the belt has at least one capacity reserve, formed by a portion of the belt likely to elongate under the effect of a clamping tension of the belt.
However, Fouqueray teaches wherein the belt has at least one capacity reserve, formed by a portion of the belt likely to elongate under the effect of a clamping tension of the belt. ([0028] lines 4-5: reserve of elasticity 22, Fig. 1, 22). 
Regarding claim 15, Cuno fails to disclose wherein the capacity reserve has at least one concave edge portion.
However, Fouqueray teaches wherein the capacity reserve has at least one concave edge portion (Fig. 1, 22 has two concave edge portions attached to first strip fraction 12).  
Regarding claim 16, Cuno fails to disclose wherein the capacity reserve has a deformable orifice.  
However, Fouqueray teaches wherein the capacity reserve has a deformable orifice (Fig. 2B, window 24 in 22).
Regarding claim 17, Cuno alone fails to disclose wherein the belt has an inner annular recess, delimited by cheeks oriented towards the axis of the belt, and the capacity reserve has cheek portions, also oriented towards the axis of the belt.
However, Cuno modified by Fouqueray teach wherein the belt has an inner annular recess, delimited by cheeks oriented towards the axis of the belt (Cuno: Figs 2 and 4, cheeks formed by wings 2), and the capacity reserve has cheek portions (Fouqueray teaches capacity reserve 22 in Fig. 1, and can have wings 2 from Cuno added at least to a curved section of 22 of Fouqueray), also oriented towards the axis of the belt (wings 2 of Cuno can be oriented towards axis of belt 12 of Fouqueray).

Regarding claim 18, Cuno fails to disclose wherein the capacity reserve is delimited, along the circumferential direction of the belt, by hinge-forming portions.

However, Cuno modified by Fouqueray teach wherein the capacity reserve is delimited, along the circumferential direction of the belt, by hinge-forming portions (Capacity reserve 22 of Fouqueray can be delimited at radial groove 3 of Cuno along circumferential direction of belt 1). 

Regarding claim 19, Cuno discloses wherein the hinge-forming portions are devoid of cheeks (Figs 1 and 2, radial grooves are devoid of wings 2). 
Regarding claim 20, Cuno fails to disclose the clamping collar formed in one piece from a metal strip.
However, Fouqueray teaches the clamping collar formed in one piece from a metal strip ([0037] lines 1-4, see also Fig. 3). 

Regarding claims 8, 10, 12, 14-18, and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cuno by Fouqueray based on the same rationales as previously discussed for claim 1 above, thereby omitted herein for brevity.

Allowable Subject Matter
Claims 21 and 22 allowed. 
Claim(s) 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Cuno and Fouqueray, singularly or in any combination, fails to disclose, teach or suggest:  wherein the boss extends forwardly substantially up to the junction between the common part and the front wall; wherein the at least one stiffening rib is linked to the front of the boss; wherein the lateral borders are at least partly formed in extensions of these cheeks, said extensions being straightened to be oriented axially; wherein the lateral borders extend over the entire length of the common part, from the junction of the hook with the belt up to the front wall.   
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive.  Responding to applicant remarks taken from page 8, reproduced herein below:

    PNG
    media_image2.png
    193
    1019
    media_image2.png
    Greyscale

In response, Examiner submits that Fourqueray in [0017] recites: “The invention can be well understood and its advantages appear more clearly on reading the following detailed description of an embodiment shown by way of non-limiting example”.  Thus consistent with the principle of non-limiting example, Fouqueray teaches the common part (Figs 4a and 5, hook 114) including two lateral borders (Figs 4a and 5, side fractions 115B and 115C) in the variant of Figs 3-7.  
Thus, the totality of teachings of Fourqueray, including of non-limiting multiple variants, thereby sufficient read on “lateral borders” of claim 1.  Meanwhile, due to various specific advantages of different structural elements of each particular embodiment/variant, such as, for example, as taught in Fig. 1 embodiment, the end 16A of strip 16 able to guide insertion of 16B, and the capability of mounting the hook 14 and elasticity reserve 22 to strip 16 by using rivet and stud (which Fig. 3 embodiment does not have), versus the presence of upstanding margins 110C split radially discussed in [0039] serving as impact-protection function to wide collar, as taught by Fig. 3 embodiment, thereby serving as motivation for mix and match different variants of structural elements, consistent with the principle of non-limiting example. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Kayacik (US 20130334815A1) discloses a profile clamp with a hook and locking projection.  Calmettes (EP 0243224A1) discloses a fastening clamp with a hook and ear.  Nicolas (FR 3017167A1) discloses a clamp collar with a hook and a ear. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632    

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632